Exhibit 10.159

 

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

MTV LEASE AGREEMENT

 

This MTV Lease Agreement (this “Lease”) is made as of the 6th day of January,
2006, by and between MICRON TECHNOLOGY, INC., a Delaware corporation
(hereinafter referred to as the “Landlord”), and IM FLASH TECHNOLOGIES, LLC, a
Delaware limited liability company (hereinafter referred to as “Tenant”).

 

RECITALS

 

A.            Landlord and Intel Corporation (“Intel”) entered into that certain
Master Agreement dated as of the 18th day of November, 2005 (the “Master
Agreement”) with respect to the formation of Tenant;

 

B.            Pursuant to the Master Agreement, Landlord and Intel entered into
that certain Limited Liability Company Operating Agreement dated as of the 6th
day of January, 2006 (the “Operating Agreement”), pursuant to which Landlord and
Intel set forth their agreement regarding the operation of Tenant, of which
Landlord and Intel are each Members (as defined in the Operating Agreement);

 

C.            Pursuant to the Master Agreement, Landlord and Tenant have entered
into that certain Manufacturing Services Agreement as of the 6th day of January,
2006 (the “Manufacturing Services Agreement”), which controls Landlord’s and
Tenant’s relationship with respect to certain services provided by Landlord in
connection with the manufacture and production of certain product described in
the Manufacturing Services Agreement (the “Product”);

 

D.            Landlord is the owner of a wafer fabrication building (the
“Building”) situated on a parcel of land located in Manassas, Virginia, more
particularly described on Exhibit A attached hereto (the “Land”; the Building
and the Land collectively, the “MTV Site”);

 

E.             The Building consists of two modules, known as “Module 1” and
“Module 2”, each of which contains approximately 78,000 square feet of clean
room space;

 

F.             Pursuant to the Operating Agreement, Landlord has agreed to lease
to Tenant, and Tenant has agreed to lease from Landlord, Module 1, which is
depicted on Exhibit B attached hereto (the “Premises”);

 

NOW, THEREFORE, in consideration of the mutual premises, covenants, terms and
conditions herein contained and intending to be legally bound, Landlord and
Tenant hereby agree as follows:

 


ARTICLE 1


GRANT

 


1.1                       PREMISES.  SUBJECT TO THE PROVISIONS OF THE OPERATING
AGREEMENT AND THE MANUFACTURING SERVICES AGREEMENT, LANDLORD, IN CONSIDERATION
OF ITS MEMBERSHIP INTEREST IN TENANT, DOES HEREBY LEASE THE PREMISES TO TENANT. 
THE CONFIGURATION OF THE PREMISES WITHIN THE

 

--------------------------------------------------------------------------------


 

Building may be modified from time to time by mutual agreement of Landlord and
Tenant.  Tenant acknowledges that Landlord retains the right to use up to 1,000
square feet of the Premises as shown on Exhibit B for the operation of DRAM
tools used in connection with Landlord’s manufacturing activities in Module II
of the Building.

 


1.2                       COMMON AREAS.  TENANT SHALL HAVE THE NONEXCLUSIVE
RIGHT, IN COMMON WITH LANDLORD AND ANY OTHER OCCUPANTS OF THE BUILDING AND THE
LAND, TO USE (1) THE PUBLIC AND COMMON AREAS OF THE BUILDING AND ANY OTHER
BUILDING AMENITIES OR FACILITIES WHICH ARE NECESSARY IN CONNECTION WITH THE
MANUFACTURING OF PRODUCT AS PROVIDED BY THE MANUFACTURING SERVICES AGREEMENT OR
AS OTHERWISE CONTEMPLATED BY THE MANUFACTURING SERVICES AGREEMENT; AND (2) ANY
ENTRANCES, STAIRS, RIGHTS OF PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
ACCESS, ELEVATORS, DRIVEWAYS, ALLEYS, FIRE CORRIDORS, PUBLIC RESTROOMS,
CAFETERIAS, PARKING LOTS, AND LOADING DOCKS WITHIN THE BUILDING OR LOCATED ON
THE LAND THAT ARE GENERALLY NECESSARY IN CONNECTION WITH THE MANUFACTURING OF
PRODUCT AS PROVIDED BY THE MANUFACTURING SERVICES AGREEMENT, ALL UPON THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH (COLLECTIVELY, THE “COMMON AREAS”). 
LANDLORD SHALL BE RESPONSIBLE AT ITS EXPENSE TO MAINTAIN THE COMMON AREAS IN
ACCORDANCE WITH LANDLORD’S STANDARD OF MAINTENANCE EXISTING ON THE DATE HEREOF.

 


1.3                       RIGHTS RETAINED BY LANDLORD.  SUBJECT TO THE
PROVISIONS OF THE MANUFACTURING SERVICES AGREEMENT, LANDLORD HEREBY RESERVES THE
FOLLOWING RIGHTS WITH RESPECT TO THE COMMON AREAS:  TO ESTABLISH REASONABLE AND
NON-DISCRIMINATORY RULES AND REGULATIONS FOR THE USE THEREOF; TO USE OR PERMIT
THE USE BY OTHERS TO WHOM LANDLORD MAY HAVE GRANTED SUCH RIGHTS; TO CLOSE ALL OR
ANY PORTION THEREOF AS MAY BE DEEMED NECESSARY BY LANDLORD TO PREVENT A
DEDICATION THEREOF OR THE ACCRUAL OF ANY RIGHTS BY ANY PERSON OR THE PUBLIC
THEREIN; AND TO CHANGE THE LAYOUT OF THE COMMON AREAS, INCLUDING THE RIGHT TO
REASONABLY ADD TO OR SUBTRACT FROM THEIR SHAPE AND SIZE, WHETHER BY THE ADDITION
OF BUILDING IMPROVEMENTS OR OTHERWISE, PROVIDED IN ALL SUCH CASES REASONABLY
EQUIVALENT ACCESS TO THE PREMISES SHALL BE MAINTAINED.

 


1.4                       CONDITION OF PREMISES.  THE PARTIES ACKNOWLEDGE THAT
THE PREMISES NEED TO BE IMPROVED BY LANDLORD AS SPECIFIED IN EXHIBIT C ATTACHED
HERETO SO THAT THE PREMISES WILL BE READY FOR THE INSTALLATION OF THE TENANT’S
MANUFACTURING TOOLS (AS DEFINED THEREIN, THE “IMPROVEMENTS”).  AT SUCH TIME AS
THE IMPROVEMENTS HAVE BEEN COMPLETED BY LANDLORD AND TENANT HAS APPROVED THE
IMPROVEMENTS IN ACCORDANCE WITH THE SIGN OFF PROCEDURES PROVIDED BELOW, TENANT
SHALL TAKE POSSESSION OF THE PREMISES.  TENANT WILL BE DEEMED TO HAVE APPROVED
THE IMPROVEMENTS WHEN ALL OF THE FOLLOWING SIGN OFF PROCEDURES ARE COMPLETED:

 

(A)           LANDLORD SHALL HAVE PROVIDED WRITTEN NOTIFICATION TO THE TENANT
THAT THE CLEAN ROOM BALLROOMS, BAY AND CHASES HAVE BEEN CERTIFIED BY LANDLORD’S
MICRO CONTAMINATION TEAM TO HAVE MET LANDLORD’S DESIGN PARAMETERS FOR THE
PREMISES;

 

(B)           LANDLORD AND/OR ITS CONTRACTOR(S) SHALL HAVE PROVIDED WRITTEN
NOTIFICATION THAT THE TOOL UTILITY GENERATION AND DISTRIBUTION SYSTEMS HAVE BEEN
INSTALLED, ARE OPERATING AS DESIGNED, AND ARE READY FOR TOOL CONNECTION;

 

(C)           LANDLORD SHALL HAVE PROVIDED WRITTEN NOTIFICATION TO TENANT THAT
ITS FACILITIES TECHNICIANS ARE ALL TRAINED IN THE OPERATION AND MAINTENANCE OF
THE SYSTEMS THAT ARE PART OF THE IMPROVEMENTS;

 

--------------------------------------------------------------------------------


 

(D)           LANDLORD SHALL HAVE PROVIDED WRITTEN NOTIFICATION TO TENANT THAT
THE BULK AND PROCESS CHEMICAL AND GAS SYSTEMS HAVE BEEN CORRECTLY INSTALLED AND
QUALIFIED AS REQUIRED FOR THE NAND MANUFACTURING PROCESS CHEMISTRY USED TO
MANUFACTURE THE PRODUCT; AND

 

(E)           LANDLORD SHALL HAVE PROVIDED TO TENANT A COPY OF THE CERTIFICATE
OF OCCUPANCY FOR THE PREMISES.

 

FOLLOWING RECEIPT OF THE NOTIFICATION PURSUANT TO SUBSECTION (A) AND WHILE THE
APPROVAL PROCESS CONTINUES, TENANT MAY COMMENCE INSTALLATION OF ITS
MANUFACTURING TOOLS.

 


ARTICLE 2


LEASE TERM

 


2.1                       TERM.  THE TERM OF THIS LEASE (THE “TERM”) SHALL BEGIN
ON THE DATE HEREOF (THE “COMMENCEMENT DATE”) AND CONTINUE FOR A PERIOD OF TEN
(10) YEARS AND THEREAFTER UNTIL THE LIQUIDATION DATE, AS DEFINED IN THE
OPERATING AGREEMENT (THE “EXPIRATION DATE”); PROVIDED, HOWEVER, THAT THE TERM
SHALL TERMINATE ON THE EARLIER TO OCCUR OF (I) A LIQUIDATION DATE THAT OCCURS
PRIOR TO THE EXPIRATION DATE, (II) THE TERMINATION OR EXPIRATION OF THE
MANUFACTURING SERVICES AGREEMENT, (III) THE DATE ON WHICH THE CLOSING OF THE
MICRON [***] PURCHASE OPTION, AS DEFINED IN THE OPERATING AGREEMENT, OCCURS, OR
(IV) THE “MINORITY CLOSING” AS DEFINED IN THE OPERATING AGREEMENT.

 


ARTICLE 3


RENT

 


3.1                       RENT.  LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT
THE CONSIDERATION FOR THIS LEASE RECITED IN THE OPERATING AGREEMENT CONSTITUTES
VALUABLE AND ADEQUATE CONSIDERATION FOR THIS LEASE, AND THAT, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN SECTION 3.2 BELOW, NO FURTHER PAYMENT FROM
TENANT SHALL BE REQUIRED HEREUNDER.

 


3.2                       OTHER AMOUNTS.  LANDLORD AND TENANT ACKNOWLEDGE THAT
TENANT’S SHARE OF THE COSTS INCURRED BY LANDLORD HEREUNDER (INCLUDING, FOR
EXAMPLE, REAL ESTATE TAXES AS HEREINAFTER DEFINED, PERSONAL PROPERTY AND OTHER
AD VALOREM TAXES PAID BY LANDLORD AS REFERRED TO IN SECTION 4.2, SERVICES,
UTILITIES, INSURANCE AND MAINTENANCE), SHALL BE REIMBURSED BY TENANT AS A
COMPONENT OF THE COSTS OF PRODUCTION PURSUANT TO THE TERMS OF THE MANUFACTURING
SERVICES AGREEMENT.  NOTHING IN THIS LEASE SHALL BE CONSTRUED AS LIMITING OR
PRECLUDING THE ALLOCATION OF ANY COSTS OR EXPENSES AS PROVIDED FOR IN THE
MANUFACTURING SERVICES AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY REFERENCES
HEREIN THAT LANDLORD IS OBLIGATED TO PROVIDE A CERTAIN THING OR THAT AN
OBLIGATION IS AT THE EXPENSE OF OR AT THE COST OF LANDLORD.  NO OTHER COSTS
BESIDES THOSE CHARGED PURSUANT TO THE MANUFACTURING SERVICES AGREEMENT WILL BE
IMPOSED ON TENANT FOR OCCUPATION AND USE OF THE PREMISES PURSUANT TO THIS LEASE.

 


ARTICLE 4


TAXES

 


4.1                       REAL ESTATE TAXES.  LANDLORD SHALL PAY, PRIOR TO
DELINQUENCY, ALL REAL ESTATE TAXES AND ASSESSMENTS, GENERAL OR SPECIAL, WHICH AT
ANY TIME DURING THE TERM MAY BE ASSESSED,

 

3

--------------------------------------------------------------------------------


 


LEVIED, IMPOSED UPON, OR GROW OR BECOME DUE AND PAYABLE OUT OF OR IN RESPECT OF,
THE PREMISES (THE “REAL ESTATE TAXES”).

 


4.2                       PERSONAL PROPERTY TAXES.  LANDLORD AND TENANT SHALL
COOPERATE IN THE FILING OF PERSONAL PROPERTY TAX RETURNS AND PAYMENT OF ALL
TAXES, CHARGES, AND OTHER GOVERNMENTAL IMPOSITIONS ASSESSED AGAINST, OR LEVIED
UPON, TENANT’S TRADE FIXTURES, FURNISHINGS, EQUIPMENT, AND OTHER PERSONAL
PROPERTY, IF ANY (COLLECTIVELY, “TENANT’S PERSONAL PROPERTY”), LOCATED UPON THE
PREMISES.  NOTWITHSTANDING THE PRECEDING SENTENCE, THE PARTY TO THIS AGREEMENT
THAT IS THE OWNER OF RECORD OF TENANT’S PERSONAL PROPERTY SHALL PAY, PRIOR TO
DELINQUENCY, ALL AFOREMENTIONED TAXES, CHARGES AND OTHER GOVERNMENTAL
IMPOSITIONS ASSESSED AGAINST TENANT’S PERSONAL PROPERTY.

 


ARTICLE 5


BUILDING SERVICES

 


5.1                       SERVICES.  LANDLORD SHALL FURNISH ALL OF THE SERVICES
TO TENANT THAT ARE NECESSARY FOR ITS OPERATIONS AND PRODUCTION OF THE PRODUCT ON
THE PREMISES, IN EACH CASE DURING SUCH TIMES AND IN SUCH AMOUNTS AND PURSUANT TO
SUCH STANDARDS AS PROVIDED IN THE MANUFACTURING SERVICES AGREEMENT, INCLUDING
BUT NOT LIMITED TO THE FOLLOWING SERVICES:  (I) HEATING, VENTILATING AND AIR
CONDITIONING; (II) ALL UTILITIES, INCLUDING, WITHOUT LIMITATION, ELECTRICITY,
NATURAL GAS, TELEPHONE AND WATER BOTH FOR PRODUCTION AND FOR SANITARY USES;
(III) OIL FREE (OR CLEAN DRY) AIR, VACUUM, SPECIALTY GASES, ULTRA PURE WATER,
ACID WASTE NEUTRALIZATION SYSTEM AND ANY OTHER WASTE WATER TREATMENT SYSTEM
WITHIN THE BUILDING, (IV) JANITOR SERVICE; (V) SECURITY (VI) EXHAUST AND
ABATEMENT SYSTEMS; AND (VII) MAINTENANCE OF (A) THE STRUCTURAL ELEMENTS OF THE
BUILDING, (B) THE COMMUNICATIONS AND NETWORK WIRING SERVING THE BUILDING, (C)
THE MECHANICAL, ELECTRICAL, PLUMBING AND FIRE/LIFE SAFETY SYSTEMS SERVING THE
BUILDING IN GENERAL, (D) THE COMMON AREAS, AND (E) THE BUILDING IN GENERAL,
INCLUDING WITHOUT LIMITATION THE ROOF THEREOF.

 


5.2                       INTERRUPTION OF SERVICES.  LANDLORD SHALL BE LIABLE TO
TENANT AS A RESULT OF THE INTERRUPTION OF ANY SERVICES PROVIDED PURSUANT TO
SECTION 5.1 ONLY (I) TO THE EXTENT THAT SUCH INTERRUPTION IS CAUSED BY LANDLORD,
ANY OF ITS AGENTS, PARTNERS, EMPLOYEES, INVITEES OR CONTRACTORS, AND (II) BY A
CLAIM BROUGHT UNDER THE MANUFACTURING SERVICES AGREEMENT, WHICH CLAIM SHALL BE
SUBJECT TO LIMITATIONS SET FORTH IN ARTICLE 12 THEREOF.

 


ARTICLE 6


USE; COMPLIANCE WITH LAWS

 


6.1                       USE.  TENANT AGREES THAT IT SHALL OCCUPY AND USE THE
PREMISES ONLY FOR THE PURPOSES AS CONTEMPLATED BY THE MANUFACTURING SERVICES
AGREEMENT AND ANCILLARY USES AND FOR NO OTHER PURPOSES (THE “PERMITTED USE”). 
LANDLORD SHALL PROVIDE AND MAINTAIN ALL OCCUPANCY RELATED LICENSES AND PERMITS
LEGALLY NECESSARY FOR THE OPERATION OF THE BUSINESS WITHIN THE BUILDING, WHICH
EXCLUDES, WITHOUT LIMITATION, ANY INTELLECTUAL PROPERTY LICENSES RELATING TO
TENANT’S BUSINESS.  TENANT ACKNOWLEDGES THAT LANDLORD SHALL HAVE ACCESS TO AND
SHALL USE THE PREMISES AS PROVIDED IN THE MANUFACTURING SERVICES AGREEMENT.

 


6.2                       COMPLIANCE WITH LAW. TENANT SHALL COMPLY WITH ALL
APPLICABLE LAWS AS DEFINED IN THE MASTER AGREEMENT IN ITS USE OF THE PREMISES.

 

4

--------------------------------------------------------------------------------


 


6.3                       COMPLIANCE WITH INSURANCE REQUIREMENTS.  TENANT
FURTHER AGREES TO OBEY AND FULLY COMPLY WITH ALL REQUIREMENTS AND PROVISIONS OF
ANY AND ALL INSURANCE POLICIES WHICH LANDLORD MAINTAINS, AND SHALL NOT MAKE OR
PERMIT ANY USE OF THE PREMISES, OR PERMIT TO BE DONE ANYTHING IN OR UPON THE
PREMISES OR THE BUILDING, OR BRING OR KEEP ANYTHING IN THE PREMISES OR THE
BUILDING, WHICH MAY INVALIDATE OR INCREASE THE RATE OF INSURANCE ON THE
BUILDING, ITS APPURTENANCES, CONTENTS OR OPERATIONS.

 


6.4                       NO TENANT DUTIES.  LANDLORD ACKNOWLEDGES AND AGREES
THAT TENANT SHALL HAVE NO DUTIES OR OBLIGATIONS WITH RESPECT TO THE REPAIR
AND/OR MAINTENANCE OF THE PREMISES AND THAT, EXCEPT AS MAY BE OTHERWISE PROVIDED
IN THE MANUFACTURING SERVICES AGREEMENT, LANDLORD IS SOLELY RESPONSIBLE FOR THE
OPERATIONS WITHIN THE PREMISES.  NOTWITHSTANDING THE FOREGOING, LANDLORD
ACKNOWLEDGES AND AGREES THAT ANY OFFICER OR EMPLOYEE OF TENANT MAY, AT ANY TIME,
HAVE ACCESS TO THE PREMISES.

 


ARTICLE 7


TENANT’S INSURANCE AND INDEMNITY

 


7.1                       PROPERTY INSURANCE.  EXCEPT AS SET FORTH IN SECTION
7.3, AT ITS EXPENSE, TENANT SHALL MAINTAIN PROPERTY INSURANCE INSURING TENANT’S
TENANT IMPROVEMENTS IN THE PREMISES AND TENANT’S PERSONAL PROPERTY AGAINST LOSS
DUE TO CAUSES TYPICALLY INSURED AGAINST UNDER “ALL RISK” OR “SPECIAL CAUSES OF
LOSS” POLICY FORMS, AT A LIMIT EQUAL TO THE FULL INSURABLE REPLACEMENT COST OF
SUCH IMPROVEMENTS AND PERSONAL PROPERTY, WITH COINSURANCE WAIVED AND PERMITTING
THE INSURED TO WAIVE SUBROGATION RIGHTS PRIOR TO LOSS.

 


7.2                       LIABILITY INSURANCE.  EXCEPT AS SET FORTH IN SECTION
7.3, AT ITS EXPENSE, TENANT SHALL, COMMENCING ON THE FIRST DAY OF THE TERM AND
CONTINUING THROUGHOUT THE ENTIRE TERM MAINTAIN OR CAUSE TO BE MAINTAINED, UNDER
THE PROVISIONS OF THE MANUFACTURING SERVICES AGREEMENT OR OTHERWISE, FOR THE
BENEFIT OF LANDLORD, LANDLORD’S LENDER, IF ANY, AND TENANT AS THEIR INTERESTS
MAY APPEAR, A COMPREHENSIVE COMMERCIAL PUBLIC LIABILITY INSURANCE POLICY AGAINST
SUCH RISKS AS ARE CUSTOMARILY INSURED AGAINST WHICH ARISE OUT OF THE USE,
OCCUPANCY, REPAIR, MAINTENANCE OR ALTERATION OF THE PREMISES AND ALL AREAS
APPURTENANT THERETO, INCLUDING LIABILITY FOR THE ACTS OF TENANT’S INDEPENDENT
CONTRACTORS WITH REGARD TO ANY ACTIVITIES OF SUCH INDEPENDENT CONTRACTORS.  SUCH
INSURANCE SHALL HAVE A MINIMUM LIMIT OF TEN MILLION DOLLARS ($10,000,000) PER
OCCURRENCE FOR BODILY INJURY AND PROPERTY DAMAGE COMBINED.

 


7.3                       MEMBER INSURANCE PROGRAMS.  UPON MUTUAL AGREEMENT OF
THE PARTIES, TENANT MAY SATISFY ITS OBLIGATIONS UNDER SECTION 7.1 AND/OR SECTION
7.2 BY POLICIES ISSUED UNDER ANY CORPORATE INSURANCE PROGRAM(S) MAINTAINED BY
ANY OF TENANT’S MEMBERS.

 


7.4                       NOTICE OF CANCELLATION.  REASONABLE EFFORTS WILL BE
MADE TO HAVE ALL INSURANCE REQUIRED TO BE CARRIED UNDER THIS ARTICLE 7 NOT BE
SUBJECT TO CANCELLATION OR MATERIAL CHANGE WITHOUT AT LEAST THIRTY (30) DAYS’
PRIOR NOTICE TO LANDLORD AND LANDLORD’S LENDER, IF ANY, AND SUCH INSURANCE SHALL
BE WITH INSURANCE COMPANIES REASONABLY ACCEPTABLE TO LANDLORD AND LANDLORD’S
LENDER, IF ANY, AND SHALL NAME LANDLORD, LANDLORD’S LENDER, IF ANY, AND TENANT
AS INSUREDS, AS THEIR INTERESTS MAY APPEAR.

 

5

--------------------------------------------------------------------------------


 


7.5                       EVIDENCE OF INSURANCE.  PRIOR TO THE COMMENCEMENT OF
THE TERM OF THIS LEASE, OR AS SOON AS IS REASONABLY PRACTICABLE AFTER THAT DATE,
TENANT SHALL PROVIDE AT LANDLORD’S REQUEST TO LANDLORD AND LANDLORD’S LENDER, IF
ANY, CERTIFICATES OF THE INSURANCE POLICIES REFERRED TO IN THIS ARTICLE 7. 
TENANT ALSO SHALL FURNISH ANNUALLY, TO LANDLORD AND LANDLORD’S LENDER, IF ANY,
THROUGHOUT THE TERM, CERTIFICATES OF RENEWALS OF SUCH POLICIES.

 


7.6                       LANDLORD’S RIGHTS.  IF TENANT FAILS TO PROCURE,
MAINTAIN AND/OR PAY FOR, AT THE TIMES AND FOR THE DURATIONS SPECIFIED IN THIS
LEASE, THE INSURANCE REQUIRED UNDER THIS ARTICLE 7, LANDLORD MAY (BUT WITHOUT
OBLIGATION TO DO SO), WITHOUT NOTICE TO TENANT, PERFORM SUCH OBLIGATIONS ON
BEHALF OF TENANT, AND THE COST THEREOF SHALL IMMEDIATELY BECOME DUE AND PAYABLE
TO LANDLORD.

 


7.7                       INDEMNITY OF LANDLORD BY TENANT.  SUBJECT TO THE
PROVISIONS OF THE MANUFACTURING SERVICES AGREEMENT, TENANT SHALL INDEMNIFY,
DEFEND AND SAVE LANDLORD, ITS AFFILIATES, PARTNERS, SHAREHOLDERS, MEMBERS,
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS HARMLESS FROM AND AGAINST ALL LOSSES,
CLAIMS, COSTS, LIABILITIES, FINES AND PENALTIES OF ANY NATURE (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) (COLLECTIVELY,
“CLAIMS”) ARISING OR OCCURRING, FROM AND AFTER THE DATE OF THIS LEASE, OUT OF
(I) TENANT’S FAILURE TO COMPLY WITH THE TERMS AND CONDITIONS SET FORTH IN THIS
LEASE, (II) ANY PERSONAL INJURY OR DEATH, DAMAGE TO OR DESTRUCTION OF THE LAND
OR BUILDING CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL ACTS OR OMISSIONS OF
TENANT OR ITS REPRESENTATIVES AND/OR (III) ANY OTHER CLAIM MADE BY ANY
AFFILIATE, PARTNER, MEMBER, DIRECTOR, OFFICER, EMPLOYEE, VISITOR, INVITEE,
LICENSEE OR LESSEE OF TENANT AGAINST LANDLORD ARISING OUT OF TENANT’S USE OF THE
LAND OR BUILDING; PROVIDED, HOWEVER, THAT FOR THE PURPOSES OF THIS SECTION, IN
NO EVENT SHALL THE ACTIONS OR OMISSIONS OF LANDLORD PURSUANT TO THE
MANUFACTURING SERVICES AGREEMENT BE DEEMED TO BE GROSS NEGLIGENCE OR WILLFUL
ACTS OR OMISSIONS OF TENANT.

 


ARTICLE 8


LANDLORD’S INSURANCE REQUIREMENTS

 

8.1           Property Insurance.  Landlord shall maintain property insurance
insuring the Premises against loss due to causes typically insured against under
“all risk” or “special causes of loss” policy forms, at a limit equal to the
full insurable replacement cost of the Building, with coinsurance waived and
permitting the insured to waive subrogation rights prior to loss.

 

8.2           Liability Insurance.  At its sole cost and expense, Landlord
shall, commencing on the first day of the Term and continuing throughout the
entire Term maintain for the benefit of Landlord, Landlord’s lender, if any, and
Tenant as their interests may appear, a comprehensive commercial public
liability insurance policy against such risks as are customarily insured against
which arise out of Landlord’s activities relating to the Premises including
liability for the acts of Landlord’s independent contractors with regard to any
activities of such independent contractors.  Such insurance shall have a minimum
limit of ten million dollars ($10,000,000) per occurrence for bodily injury and
property damage combined.

 

8.3           Indemnity of Tenant by Landlord.  Landlord shall indemnify, defend
and save Tenant, its affiliates, partners, shareholders, members, directors,
officers, employees and agents harmless from and against all Claims arising or
occurring, from and after the date of this Lease, out of (i) Landlord’s failure
to comply with the terms and conditions set forth in this Lease

 

6

--------------------------------------------------------------------------------


 

(except as otherwise provided in Section 5.2), (ii) any personal injury or
death, damage to or destruction of the Premises, Tenant’s tenant improvements
and Tenant’s personal property caused by the gross negligence or willful acts or
omissions of Landlord or its representatives and/or (iii) any other Claim made
by any affiliate, partner, member, director, officer, employee, visitor,
invitee, licensee or lessee of Landlord against Tenant arising out of Landlord’s
gross negligence or willful misconduct.

 


8.4                       LIMITATION ON TENANT’S CLAIMS.  NOTWITHSTANDING
ANYTHING IN THIS LEASE TO THE CONTRARY, IF TENANT HAS ANY CLAIM UNDER THIS LEASE
AGAINST LANDLORD, FOR INDEMNITY OR OTHERWISE, TENANT SHALL BE REQUIRED TO BRING
SUCH CLAIM UNDER ANOTHER JOINT VENTURE DOCUMENT (AS DEFINED IN THE MASTER
AGREEMENT) AND NOT UNDER THIS LEASE IF SUCH CLAIM CAN BE MADE UNDER SUCH OTHER
JOINT VENTURE DOCUMENT (NOTWITHSTANDING THAT RECOVERY UNDER SUCH CLAIM MAY BE
SUBJECT TO DEDUCTIBLES, CAPS OR LIMITATIONS ON SURVIVAL SET FORTH THEREIN);
PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT APPLY TO CLAIMS MADE BY TENANT
AGAINST LANDLORD FOR DAMAGE TO BUILDINGS, IMPROVEMENTS, FIXTURES AND
MANUFACTURING TOOLS AND EQUIPMENT.

 


ARTICLE 9


WAIVER OF SUBROGATION

 

Any other provisions of this Lease to the contrary notwithstanding, if (a)
either party shall suffer any loss required to be insured against hereunder or
(b) any portion of the Premises or Tenant’s trade fixtures, equipment or other
personal property in the Premises shall be damaged or destroyed by fire,
explosion or other casualty required to be insured against hereunder, whether or
not such loss, damage or destruction is caused, or claimed to be caused, by the
negligence or misconduct of Landlord or Tenant, or any of their respective
managers, members, officers, employees, agents, contractors or invitees, neither
Landlord, Tenant nor their respective insurance company(ies), shall have any
right of action, by way of subrogation or otherwise, against Tenant or Landlord,
or any of their respective managers, members, officers, employees, agents,
contractors or invitees, arising from such damage or destruction, and each
policy of insurance required pursuant to this Lease shall provide a waiver and
release by the insurer of any such right.  Landlord and Tenant further agree
that during or after Tenant’s occupancy of the Premises, each will indemnify and
hold the other harmless from any claim against the other made by way of
subrogation by Landlord’s or Tenant’s liability and property insurance
carrier(s).

 


ARTICLE 10


ALTERATIONS

 


10.1                     REQUIREMENTS.  TENANT MAY NOT MAKE ANY REPLACEMENT,
ALTERATION, IMPROVEMENT OR ADDITION TO OR REMOVAL FROM THE PREMISES
(COLLECTIVELY AN “ALTERATION”) WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD,
SUCH CONSENT NOT TO BE WITHHELD IF THE ALTERATION IS COMMERCIALLY REASONABLE;
PROVIDED, HOWEVER, THAT TENANT MAY MAKE ANY ALTERATIONS NECESSARY OR DESIRABLE
IN ORDER FOR THE SERVICES TO BE PROVIDED UNDER THE MANUFACTURING SERVICES
AGREEMENT.  TENANT AGREES THAT EACH ALTERATION SHALL BE PERFORMED IN A GOOD AND
WORKMANLIKE MANNER, AND SHALL MEET OR EXCEED THE STANDARDS FOR CONSTRUCTION AND
QUALITY OF MATERIALS ESTABLISHED BY LANDLORD FOR THE BUILDING.  IN ADDITION,
EACH ALTERATION SHALL BE PERFORMED IN COMPLIANCE WITH ALL APPLICABLE LAWS. EACH
ALTERATION, WHETHER TEMPORARY OR PERMANENT IN CHARACTER, MADE BY

 

7

--------------------------------------------------------------------------------


 


LANDLORD OR TENANT IN OR UPON THE PREMISES SHALL BECOME LANDLORD’S PROPERTY AND
SHALL REMAIN UPON THE PREMISES AT THE EXPIRATION OR TERMINATION OF THIS LEASE
WITHOUT COMPENSATION TO TENANT.  TENANT SHALL NOT BE OBLIGATED TO REMOVE SUCH
ALTERATIONS AT THE END OF THE TERM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 10.1, ALTERATIONS DO NOT INCLUDE THE ASSOCIATED ASSETS
(AS DEFINED IN SECTION 20.1 BELOW) THAT TENANT MAY REMOVE AS PROVIDED IN SECTION
20.1.

 


10.2                     COVENANT AGAINST LIENS.  TENANT SHALL NOT CAUSE OR
PERMIT ANY LIEN OR ENCUMBRANCE OF ANY KIND WHATSOEVER, WHETHER CREATED BY ACT OF
TENANT, OPERATION OF LAW OR OTHERWISE, TO ATTACH TO OR BE PLACED UPON LANDLORD’S
TITLE OR INTEREST IN THE BUILDING OR THE PREMISES, AND ANY AND ALL LIENS AND
ENCUMBRANCES CREATED BY TENANT SHALL ATTACH TO TENANT’S INTEREST ONLY.  TENANT
COVENANTS AND AGREES NOT TO SUFFER OR PERMIT ANY LIENS TO BE PLACED AGAINST THE
BUILDING OR THE PREMISES AS A RESULT OF WORK PERFORMED OR MATERIALS SUPPLIED BY
OR ON BEHALF OF TENANT AND IN CASE OF ANY SUCH LIEN ATTACHING OR CLAIM THEREOF
BEING ASSERTED, TENANT COVENANTS AND AGREES NO LATER THAN FORTY-FIVE (45) DAYS
FROM NOTICE TO TENANT OF THE FILING THEREOF TO (I) CAUSE IT TO BE RELEASED AND
REMOVED OF RECORD, (II) DELIVER TO LANDLORD A SURETY BOND IN AN AMOUNT
SUFFICIENT TO DISCHARGE THE LIEN, OR (III) PROVIDE LANDLORD, WITH ENDORSEMENTS
(SATISFACTORY TO LANDLORD) TO LANDLORD’S TITLE INSURANCE POLICY INSURING AGAINST
THE EXISTENCE OF OR ATTEMPTED ENFORCEMENT OF SUCH LIEN.  IN THE EVENT THAT SUCH
LIEN IS NOT RELEASED, REMOVED, OR BONDED OR INSURED OVER WITHIN SAID FORTY-FIVE
(45) DAY PERIOD, LANDLORD, AT ITS SOLE OPTION, MAY TAKE ALL ACTION NECESSARY TO
RELEASE AND REMOVE SUCH LIEN (WITHOUT ANY DUTY TO INVESTIGATE THE VALIDITY
THEREOF) AND TENANT SHALL, WITHIN TEN (10) DAYS FOLLOWING NOTICE, EITHER BEFORE
OR AFTER SUCH RELEASE AND REMOVAL, PAY OR REIMBURSE LANDLORD FOR ALL SUMS, COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
COURT COSTS) INCURRED BY LANDLORD IN CONNECTION WITH REMOVAL OF SUCH LIEN.

 


ARTICLE 11


CASUALTY

 


11.1                     DAMAGE.  IF THE PREMISES, OR SO MUCH THEREOF AS TO
CAUSE THE PREMISES TO BE UNUSABLE IN FURTHERANCE OF THE TERMS OF THE
MANUFACTURING SERVICES AGREEMENT, ARE DAMAGED BY ANY CASUALTY SO AS TO CAUSE THE
PREMISES TO BE UNINHABITABLE, AND THE DAMAGE (EXCLUSIVE OF ANY PROPERTY OR
IMPROVEMENTS INSTALLED BY TENANT IN THE PREMISES) CAN BE REPAIRED IN LANDLORD’S
REASONABLE JUDGMENT WITHIN ONE HUNDRED EIGHTY (180) DAYS WITHOUT THE PAYMENT OF
AN AMOUNT MORE THAN 120% OF THE AMOUNT OF INSURANCE PROCEEDS, TENANT SHALL WAIVE
ALL RIGHTS TO ANY INSURANCE PROCEEDS THEREFOR IN FAVOR OF LANDLORD, AND LANDLORD
SHALL REPAIR SUCH DAMAGE AS SOON AS PRACTICABLE AND THIS LEASE SHALL CONTINUE IN
FULL FORCE AND EFFECT.  LANDLORD AGREES TO GIVE TENANT WRITTEN NOTICE WITHIN
SIXTY (60) DAYS AFTER THE OCCURRENCE OF ANY SUCH DAMAGE OR DESTRUCTION
INDICATING THE ANTICIPATED TIME PERIOD OF SUCH RESTORATION (THE “REPAIR
ESTIMATE”).  IF THE PREMISES, OR SO MUCH OF THEREOF AS TO CAUSE THE PREMISES TO
BE UNUSABLE IN FURTHERANCE OF THE TERMS OF THE MANUFACTURING SERVICES AGREEMENT,
ARE DAMAGED BY ANY CASUALTY, AND THE DAMAGE (EXCLUSIVE OF ANY PROPERTY OR
IMPROVEMENTS INSTALLED BY TENANT IN THE PREMISES) CANNOT BE REPAIRED IN
LANDLORD’S REASONABLE JUDGMENT WITHIN ONE HUNDRED EIGHTY (180) DAYS WITHOUT THE
PAYMENT OF AN AMOUNT MORE THAN 120% OF THE AMOUNT OF INSURANCE PROCEEDS,
LANDLORD MAY GIVE TENANT WRITTEN NOTICE WITHIN THIRTY (30) DAYS AFTER LANDLORD
DELIVERS TO TENANT ITS REPAIR ESTIMATE OF LANDLORD’S INTENTION TO TERMINATE THIS
LEASE, IN WHICH EVENT THIS LEASE SHALL TERMINATE AS OF THE DATE OF THE
OCCURRENCE OF SUCH DAMAGE.

 

8

--------------------------------------------------------------------------------


 


11.2                     INSURANCE PROCEEDS UPON TERMINATION.  IF THIS LEASE IS
TERMINATED AS PERMITTED UNDER SECTION 11.1, ALL INSURANCE PROCEEDS PAYABLE WITH
RESPECT TO THE DAMAGE GIVING RISE TO SUCH RIGHT OF TERMINATION SHALL BE PAID TO
LANDLORD OR LANDLORD’S LENDER, IF ANY.

 


ARTICLE 12


CONDEMNATION

 


12.1                     NOTICE.  LANDLORD AND TENANT SHALL EACH NOTIFY THE
OTHER IF EITHER PARTY BECOMES AWARE THAT ANY PORTION OF THE PREMISES WILL BE
TAKEN IN CONDEMNATION PROCEEDINGS OR BY EXERCISE OF ANY RIGHT OF EMINENT DOMAIN
(ANY SUCH ACTION BEING HEREINAFTER REFERRED TO AS A “TAKING”), OR IF IT BECOMES
AWARE OF THE COMMENCEMENT OF ANY PROCEEDINGS WHICH MIGHT RESULT IN A TAKING.

 


12.2                     TAKING.  IN THE EVENT OF THE TAKING OF ALL OR ANY
PORTION OF THE PREMISES RENDERS THE PREMISES UNSUITABLE FOR TENANT’S BUSINESS
OBJECTIVES, TENANT, AT ITS SOLE ELECTION, MAY TERMINATE THIS LEASE AS OF THE
DATE OF SUCH TAKING.  IN THE EVENT TENANT CHOOSES NOT TO TERMINATE THIS LEASE,
THE PORTION OF THE PREMISES SO TAKEN SHALL BE EXCLUDED FROM THE DEFINITION OF
THE PREMISES HEREUNDER, AND THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT
AS TO THE REMAINDER OF THE PREMISES.

 


12.3                     AWARD.  TENANT SHALL BE ENTITLED TO ALL CONDEMNATION
AWARDS GRANTED ON ACCOUNT OF THE TAKING OF ALL OR ANY PORTION OF THE PREMISES.

 


ARTICLE 13


ASSIGNMENT AND SUBLETTING

 


13.1                     NO LANDLORD ASSIGNMENT. LANDLORD SHALL NOT HAVE THE
RIGHT TO TRANSFER, ASSIGN OR CONVEY, IN WHOLE OR IN PART, THE LAND OR THE
BUILDING OR ANY OR ALL OF ITS RIGHTS UNDER THIS LEASE; PROVIDED, HOWEVER, THAT
SUCH PROHIBITION SHALL NOT APPLY TO (I) ANY TRANSFER, ASSIGNMENT OR CONVEYANCE
BY LANDLORD TO AN AFFILIATE (AS DEFINED IN THE OPERATING AGREEMENT) OF LANDLORD,
(II) ANY LEASES OF ANY PORTION OF THE LAND OR THE BUILDING OTHER THAN THE
PREMISES TO ANY THIRD PARTY PROVIDED THAT SUCH LEASE DOES NOT MATERIALLY
ADVERSELY AFFECT THE OPERATION OF THE TENANT’S BUSINESS AT THE PREMISES AND IS
TO A THIRD PARTY WHO IS NOT MANUFACTURING AND IS ONLY PROVIDING SERVICES OR
SUPPLIES INCIDENTAL TO LANDLORD’S OPERATIONS, OR (III) THE GRANTING OF ANY
MORTGAGE, DEED OF TRUST, OR SIMILAR ENCUMBRANCES AS SECURITY FOR INDEBTEDNESS. 
FOR PURPOSES HEREOF, TRANSFER, ASSIGN OR CONVEY SHALL NOT INCLUDE ANY
REORGANIZATION WHICH SIMPLY RESULTS IN A CHANGE IN THE STATE OF INCORPORATION
AND MICRON CONTINUES TO HOLD THE LAND AND BUILDING, ANY RECAPITALIZATION IN
WHICH MICRON CONTINUES TO HOLD THE LAND AND BUILDING OR ANY MERGER OR CHANGE OF
CONTROL OF LANDLORD.

 


13.2                     NO TENANT ASSIGNMENT.  TENANT SHALL NOT HAVE THE RIGHT
TO TRANSFER, ASSIGN OR CONVEY, IN WHOLE OR IN PART, THE PREMISE OR ANY OR ALL OF
ITS RIGHTS UNDER THIS LEASE; PROVIDED, HOWEVER, THAT SUCH PROHIBITION SHALL NOT
APPLY TO ANY TRANSFER, ASSIGNMENT OR CONVEYANCE BY TENANT TO AN AFFILIATE OF
TENANT.

 

9

--------------------------------------------------------------------------------


 


ARTICLE 14


DEFAULT

 


14.1                     TENANT’S DEFAULT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL CONSTITUTE A DEFAULT (A “DEFAULT”) BY TENANT UNDER THIS LEASE: 
(I) TENANT IS IN DEFAULT UNDER THE TERMS OF THE MANUFACTURING SERVICES
AGREEMENT; (II) TENANT EFFECTS OR ATTEMPTS TO EFFECT A TRANSFER WITHOUT
LANDLORD’S CONSENT; (III) TENANT FAILS TO PERFORM ANY OTHER PROVISION OF THIS
LEASE AND SUCH FAILURE IS NOT CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE
THEREOF IS GIVEN TO TENANT (OR IMMEDIATELY IF THE FAILURE INVOLVES A HAZARDOUS
OR DANGEROUS CONDITION), PROVIDED THAT IN THE EVENT SUCH MATTER DOES NOT INVOLVE
A HAZARDOUS OR DANGEROUS CONDITION AND CANNOT BE REASONABLY CURED WITHIN SUCH
THIRTY (30) DAY PERIOD DESPITE TENANT’S DILIGENT EFFORTS THEN TENANT SHALL BE
PERMITTED SUCH REASONABLE TIME AS REASONABLY REQUIRED TO CURE SUCH DEFAULT,
PROVIDED THAT TENANT HAS COMMENCED SUCH CURE WITHIN THE THIRTY (30) DAY PERIOD
AND DILIGENTLY PROSECUTES SUCH CURE TO COMPLETION; (IV) THE LEASEHOLD INTEREST
OF TENANT IS LEVIED UPON OR ATTACHED UNDER PROCESS OF LAW; OR (V) ANY VOLUNTARY
OR INVOLUNTARY PROCEEDINGS ARE FILED BY OR AGAINST TENANT UNDER ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAWS AND, IN THE CASE OF ANY INVOLUNTARY PROCEEDINGS, ARE
NOT DISMISSED WITHIN SIXTY (60) DAYS AFTER FILING.

 


14.2                     LANDLORD’S REMEDIES.  IN THE EVENT OF A TENANT DEFAULT
AND TENANT FAILS TO CURE SUCH DEFAULT WITHIN A COMMERCIALLY REASONABLE PERIOD OF
TIME AFTER RECEIPT OF WRITTEN NOTICE FROM LANDLORD, LANDLORD SHALL HAVE THE
RIGHT TO CURE SUCH DEFAULT AND THEREAFTER BE REIMBURSED BY TENANT WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF AN INVOICE TOGETHER WITH APPROPRIATE BACKUP
DOCUMENTATION.  IN THE EVENT A TENANT DEFAULT CANNOT BE REASONABLY CURED BY
LANDLORD AND SUCH DEFAULT MATERIALLY ADVERSELY AFFECTS THE PREMISES OR THE
BUILDING (A “TENANT MATERIAL DEFAULT”), TENANT AGREES THAT LANDLORD SHALL BE
ENTITLED TO OBTAIN SPECIFIC PERFORMANCE AND ANY OTHER EQUITABLE REMEDY AVAILABLE
BY LAW.  NOTWITHSTANDING ANY TENANT DEFAULT OR TENANT MATERIAL DEFAULT, LANDLORD
SHALL NOT BE ENTITLED TO TERMINATE THIS LEASE EXCEPT AS PROVIDED IN SECTION
2.1(I), (II), (III) OR (IV) ABOVE.

 


14.3                     LANDLORD’S DEFAULT AND TENANT’S REMEDIES.  IN THE EVENT
THAT LANDLORD DEFAULTS UNDER ANY PROVISIONS OF THIS LEASE AND FAILS TO CURE SUCH
DEFAULT WITHIN A COMMERCIALLY REASONABLE PERIOD OF TIME AFTER RECEIPT OF WRITTEN
NOTICE FROM TENANT, IN ADDITION TO ANY AND ALL REMEDIES THAT TENANT MAY HAVE AT
LAW OR EQUITY, INCLUDING WITHOUT LIMITATION SPECIFIC PERFORMANCE, TENANT SHALL
HAVE THE RIGHT TO CURE SUCH DEFAULT AND THEREAFTER BE REIMBURSED BY LANDLORD
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF AN INVOICE TOGETHER WITH APPROPRIATE
BACKUP DOCUMENTATION.  IN THE EVENT OF A LANDLORD EVENT OF DEFAULT (AS DEFINED
IN SECTION 13.2 OF THE OPERATING AGREEMENT), TENANT SHALL ALSO HAVE THE RIGHTS
AND REMEDIES SPECIFIED IN ARTICLE 13 OF THE OPERATING AGREEMENT.

 


14.4                     NO OTHER REMEDIES.  THE REMEDIES OF EACH PARTY SHALL
ONLY BE AS PROVIDED IN SECTION 14.2 AND 14.3 HEREOF AND NEITHER PARTY SHALL BE
ENTITLED TO ANY OTHER RIGHT OR REMEDY OTHERWISE AVAILABLE TO SUCH PARTY.

 

10

--------------------------------------------------------------------------------


 


ARTICLE 15


NOTICES

 

Any notice, summons or other process of notification to be served under the
Lease or in connection with any proceeding or action arising out of this Lease
or the tenancy created thereby shall be provided to the addresses and in the
manner as set forth in the Manufacturing Services Agreement.

 


ARTICLE 16


REAL ESTATE BROKERS

 

Tenant warrants and represents to Landlord that no commission, fee or other
compensation is or will become due and payable to any real estate broker,
salesman, consultant, finder or agent it has hired as a result of the creation
of this Lease or any transaction described in this Lease.  Landlord warrants and
represents to Tenant that no commission, fee or other compensation is or will
become due and payable to any real estate broker, salesman, consultant, finder
or agent it has hired as a result of the creation of this Lease or any
transaction described in this Lease.

 


ARTICLE 17


NO WAIVER

 

No waiver of any condition or covenant of this Lease or of the breach of any
such covenant or condition shall be deemed to constitute a waiver of any
subsequent breach of such covenant or condition or to justify the non-observance
on any other occasion of the same or of any other covenant or condition hereof.

 


ARTICLE 18


ESTOPPEL CERTIFICATES

 

Tenant agrees that, from time to time upon not less than twenty (20) days’ prior
request by Landlord, Tenant shall execute and deliver to Landlord a written
certificate certifying:  (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications, a description of such modifications
and that this Lease as modified is in full force and effect); (ii) whether
Tenant is in possession of the Premises, if that is the case; (iii) that to
Tenant’s knowledge Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (iv) that to
Tenant’s knowledge Tenant is not in default under this Lease; (v) that Landlord
is not obligated to perform any tenant improvement work in the Premises, (vi)
that to Tenant’s knowledge Tenant has no off-sets or defenses to the performance
of its obligations under this Lease (or if Tenant believes there are any
off-sets or defenses, a full and complete explanation thereof); and (vii) such
additional matters as may be reasonably requested by Landlord, it being agreed
that such certificate may be relied upon by any prospective purchaser, mortgagee
or other person having or acquiring an interest in the Building, the Premises,
or any portion thereof.

 

11

--------------------------------------------------------------------------------


 


ARTICLE 19


SUBORDINATION

 

This Lease is and shall be expressly subject and subordinate at all times to the
lien of any present or future mortgage or deed of trust encumbering fee title to
the Land or the Building. The foregoing provision is declared to be
self-operative and no further instruments shall be required to effect such
subordination and/or attornment; provided, however, that Tenant agrees upon
request by any such mortgagee, beneficiary, lessor or purchaser at foreclosure
or transfer, as the case may be, to execute such reasonable subordination and/or
attornment instruments as may be required by such person to confirm such
subordination and/or attornment on the reasonable form customarily used by such
party.  Notwithstanding anything to the contrary contained herein, Tenant’s
agreement to subordinate this Lease shall not be effective unless and until the
mortgagee, beneficiary or lessor, as the case may be, shall execute and deliver
to Tenant a commercially reasonable non-disturbance agreement providing, among
other things, that if any mortgage is foreclosed (or if the Land or the Building
is transferred in lieu of foreclosure), such mortgagee or purchaser shall agree
to accept this Lease and not disturb Tenant’s occupancy (so long as Tenant is
not in default hereunder beyond all applicable notice and cure periods).

 


ARTICLE 20


SURRENDER; [***]; ACQUISITION

 


20.1                     SURRENDER.  UPON TERMINATION OF THE TERM FOR ANY
REASON, (I) TENANT SHALL RETURN THE PREMISES TO LANDLORD BROOM CLEAN, IN GOOD
ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, IN COMPLIANCE WITH ALL
APPLICABLE LAWS; PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE RESPONSIBLE TO
REMOVE ANY RESIDUE OR OTHER MATERIALS WITHIN PIPES, DUCTS, UTILITIES AND
TREATMENT FACILITIES WITHIN THE BUILDING.  IN THE EVENT THAT LANDLORD DOES NOT
EXERCISE THE MICRON [***] PURCHASE OPTION (AS DEFINED IN THE OPERATING
AGREEMENT) TO PURCHASE [***] OWNED BY TENANT, TENANT AND ITS MEMBERS SHALL,
SUBJECT TO SECTION 20.2 BELOW, HAVE THE RIGHT FOR A PERIOD OF UP TO SIXTY (60)
DAYS AFTER THE EXPIRATION OF THE MICRON [***] PURCHASE OPTION, TO REMOVE ALL OR
ANY PORTION OF [***].  TENANT SHALL NOT BE OBLIGATED TO [***] AT THE END OF THE
TERM.

 


20.2                     REPAIR.  IN THE EVENT THAT TENANT SHALL DAMAGE THE
BUILDING IN CONNECTION WITH THE REMOVAL OF ANY ASSOCIATED ASSETS OWNED BY
TENANT, TENANT SHALL, AT ITS EXPENSE, REPAIR SUCH DAMAGE TO RETURN THE BUILDING
TO ITS FORMER CONDITION, REASONABLE WEAR AND TEAR EXCEPTED.

 


ARTICLE 21


APPLICABLE LAW AND CONSTRUCTION

 


21.1                     GOVERNING LAW.  THIS LEASE SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE AS TO ALL MATTERS OTHER THAN THOSE MATTERS
PERTAINING TO REAL PROPERTY WHICH ARE CUSTOMARILY GOVERNED BY THE LAWS OF THE
STATE WHERE THE PREMISES IS LOCATED.

 


21.2                     INDEPENDENT PROVISIONS.  ANY PROVISION OF THIS LEASE
WHICH IS CONTRARY TO A LAW, WHICH THE PARTIES CANNOT LEGALLY WAIVE OR CONTRACT
AGAINST (SUCH, FOR EXAMPLE, AS LABOR LAWS AND ANTI-TRUST LAWS) IS AND SHALL BE
VOID AND NOT BINDING ON EITHER PARTY HERETO; PROVIDED,

 

12

--------------------------------------------------------------------------------


 


HOWEVER, THAT THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS LEASE
SHALL NOT AFFECT OR IMPAIR ANY OTHER PROVISION OF THIS LEASE.

 


ARTICLE 22


QUIET ENJOYMENT

 

Landlord hereby covenants and agrees that if Tenant shall perform all of the
covenants and agreements herein stipulated to be performed on Tenant’s part,
Tenant shall at all times during the continuance hereof have peaceable and quiet
enjoyment and possession of the Premises without hindrance from Landlord or any
person or persons lawfully claiming the Premises.

 


ARTICLE 23


SUCCESSORS AND ASSIGNS

 


THE TERMS, CONDITIONS AND AGREEMENTS OF THIS LEASE AND ALL RIGHTS AND
OBLIGATIONS HEREIN GIVEN TO OR IMPOSED UPON THE PARTIES HERETO SHALL BIND AND
INURE TO THE BENEFIT OF THE RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO.  NO RIGHTS, HOWEVER,
SHALL INURE TO THE BENEFIT OF ANY ASSIGNEE OF A PARTY UNLESS THE ASSIGNMENT TO
SUCH ASSIGNEE HAS BEEN APPROVED (IF REQUIRED) BY THE OTHER PARTY.

 


ARTICLE 24


MISCELLANEOUS

 


24.1                     EXECUTION AND DELIVERY.  SUBMISSION OF THIS INSTRUMENT
FOR EXAMINATION OR SIGNATURE BY TENANT DOES NOT CONSTITUTE A RESERVATION OF
SPACE OR AN OPTION FOR LEASE, AND IT IS NOT EFFECTIVE UNTIL EXECUTION AND
DELIVERY BY BOTH LANDLORD AND TENANT.

 


24.2                     MEMORANDUM OF LEASE.  THIS LEASE SHALL NOT BE RECORDED,
EITHER INDEPENDENTLY OR AS AN EXHIBIT, SCHEDULE, ANNEX, OR ADDENDUM TO ANY OTHER
DOCUMENT.  HOWEVER, A MEMORANDUM OF LEASE, IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT D, SHALL BE EXECUTED, ACKNOWLEDGED AND DELIVERED FOR RECORDING
BY BOTH PARTIES.  THE COST OF SUCH RECORDING SHALL BE DIVIDED EQUALLY BETWEEN
THE PARTIES.

 


24.3                     CAPTIONS.  THE HEADINGS AND TITLES IN THIS LEASE ARE
FOR CONVENIENCE ONLY AND SHALL HAVE NO EFFECT UPON THE CONSTRUCTION OR
INTERPRETATION OF THIS LEASE.

 


24.4                     JURISDICTION; VENUE.  ANY SUIT, ACTION OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS LEASE SHALL BE BROUGHT IN A STATE OR FEDERAL COURT LOCATED
IN DELAWARE AND EACH OF THE PARTIES TO THIS LEASE HEREBY CONSENTS AND SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE
COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING WHICH
IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN
THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT.

 

13

--------------------------------------------------------------------------------


 


24.5                     DUE AUTHORITY.  THE INDIVIDUALS EXECUTING THIS LEASE
REPRESENT AND WARRANT TO EACH PARTY THAT THEY HAVE FULL RIGHT, POWER AND
AUTHORITY TO EXECUTE THIS LEASE ON BEHALF OF SUCH PARTY.

 


24.6                     ONLY LANDLORD/TENANT RELATIONSHIP.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED OR CONSTRUED BY THE PARTIES HERETO NOR BY ANY THIRD
PARTY, AS CREATING THE RELATIONSHIP OF PRINCIPAL AND AGENT OR OF PARTNERSHIP OR
OF JOINT VENTURE BETWEEN THE PARTIES HERETO OR ANY OTHER RELATIONSHIP, OTHER
THAN THE RELATIONSHIP OF LANDLORD AND TENANT.

 


24.7                     COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


24.8                     CONSTRUCTION.  ANY REFERENCE TO ANY APPLICABLE LAW
SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED
THEREUNDER UNLESS THE CONTEXT REQUIRES OTHERWISE.  WHENEVER REQUIRED BY THE
CONTEXT, ANY GENDER SHALL INCLUDE ANY OTHER GENDER, THE SINGULAR SHALL INCLUDE
THE PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR.  THE WORDS “HEREIN,”
“HEREOF,” “HEREUNDER,” AND WORDS OF SIMILAR IMPORT REFER TO THIS LEASE AS A
WHOLE AND NOT TO A PARTICULAR SECTION.  WHENEVER THE WORD “INCLUDING” IS USED IN
THIS LEASE, IT SHALL BE DEEMED TO MEAN “INCLUDING WITHOUT LIMITATION,”
“INCLUDING, BUT NOT LIMITED TO” OR OTHER WORDS OF SIMILAR IMPORT SUCH THAT THE
ITEMS FOLLOWING THE WORD “INCLUDING” SHALL BE DEEMED TO BE A LIST BY WAY OF
ILLUSTRATION ONLY AND SHALL NOT BE DEEMED TO BE AN EXHAUSTIVE LIST OF APPLICABLE
ITEMS IN THE CONTEXT THEREOF.  REFERENCES TO SECTIONS AND EXHIBITS IN THIS LEASE
ARE REFERENCES TO SECTIONS OF, AND EXHIBITS TO, THIS LEASE UNLESS OTHERWISE
INDICATED.

 


24.9                     ENTIRE AGREEMENT.  THIS LEASE, THE MASTER AGREEMENT,
THE MANUFACTURING SERVICES AGREEMENT, AND THE OPERATING AGREEMENT SETS FORTH ALL
OF THE COVENANTS, PROMISES, AGREEMENTS, CONDITIONS, AND UNDERSTANDINGS OF THE
PARTIES HERETO WITH RESPECT TO THE PREMISES.  NO ALTERATION, MODIFICATION,
AMENDMENT, CHANGE OR ADDITION TO THIS LEASE SHALL BE EFFECTIVE UNLESS THE SAME
SHALL BE REDUCED TO WRITING AND SIGNED BY BOTH PARTIES HERETO.

 


24.10                   TIME IS OF THE ESSENCE.  TIME IS OF THE ESSENCE IN THE
PERFORMANCE OF ALL TERMS AND CONDITIONS OF THIS LEASE IN WHICH TIME IS AN
ELEMENT.

 


24.11                   CONFIDENTIALITY.  LANDLORD AND TENANT SHALL ABIDE BY THE
TERMS OF THAT CERTAIN MUTUAL CONFIDENTIALITY AGREEMENT AMONG LANDLORD, TENANT
AND INTEL DATED AS OF THE EFFECTIVE DATE OF THE OPERATING AGREEMENT, AND AS MAY
BE AMENDED OR REPLACED FROM TIME TO TIME (THE “CONFIDENTIALITY AGREEMENT”),
WHICH AGREEMENT IS INCORPORATED HEREIN BY REFERENCE.  LANDLORD AND TENANT AGREE
THAT THE CONFIDENTIALITY AGREEMENT SHALL GOVERN THE CONFIDENTIALITY,
NON-DISCLOSURE AND NON-USE OBLIGATIONS BETWEEN THE PARTIES RESPECTING THE
INFORMATION PROVIDED OR DISCLOSED PURSUANT TO THIS LEASE.  IF THE
CONFIDENTIALITY AGREEMENT IS TERMINATED OR EXPIRES AND IS NOT REPLACED, SUCH
CONFIDENTIALITY AGREEMENT SHALL CONTINUE WITH RESPECT TO CONFIDENTIAL
INFORMATION PROVIDED IN CONNECTION WITH THIS LEASE, NOTWITHSTANDING SUCH
EXPIRATION OR TERMINATION, FOR THE DURATION OF THE TERM OF THIS LEASE OR UNTIL A
NEW CONFIDENTIALITY AGREEMENT IS ENTERED INTO BETWEEN THE LANDLORD AND TENANT. 
TO THE EXTENT THERE IS A CONFLICT BETWEEN THIS LEASE AND THE CONFIDENTIALITY
AGREEMENT, THE TERMS OF THIS LEASE SHALL CONTROL.  THIS LEASE AND ITS TERMS
SHALL BE DEEMED “CONFIDENTIAL INFORMATION” UNDER THE CONFIDENTIALITY AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


24.12                   DAMAGES LIMITATION.  EXCEPT AS PROVIDED BELOW, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH
DAMAGES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER
THEORY OF LIABILITY, AND EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, SUCH LIMITATION SHALL NOT APPLY TO
EITHER PARTY’S BREACH OF SECTION 24.11.  EACH PARTY SHALL HAVE A DUTY TO USE
COMMERCIALLY REASONABLE EFFORTS TO MITIGATE DAMAGES FOR WHICH THE OTHER PARTY IS
RESPONSIBLE.

 


24.13                   INDEMNIFICATION PROCEDURES.

 

(a)           If any person who or which is entitled to seek indemnification
under this Lease (an “Indemnified Party”) obtains knowledge of, or receives
notice of, any Claim against the person against whom or which such
indemnification is being sought hereunder (an “Indemnifying Party”), the
Indemnified Party will give such Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than ten (10) days after knowledge or
notice of such Claim.  Such notice by the Indemnified Party will describe the
Claim in reasonable detail, will include copies of all available material
written evidence thereof and will indicate the estimated amount, if reasonably
practicable, of the damages that have been or may be sustained by the
Indemnified Party.  The Indemnifying Party will have the right to participate
in, or, by giving written notice to the Indemnified Party, to assume, the
defense of any Claim at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel (reasonably satisfactory to the Indemnified
Party), and the Indemnified Party will cooperate in good faith in such defense.

 

(b)           If, within ten (10) days after giving notice of a Claim to an
Indemnifying Party pursuant to Section 24.13(a), an Indemnified Party receives
written notice from the Indemnifying Party that the Indemnifying Party has
elected to assume the defense of such Claim as provided in the last sentence of
Section 24.13(a), the Indemnifying Party will not be liable for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof; provided, however, that if the Indemnifying Party fails to take
reasonable steps necessary to defend diligently such Claim within ten (10) days
after receiving written notice from the Indemnified Party that the Indemnified
Party believes the Indemnifying Party has failed to take such steps or if the
Indemnifying Party has not undertaken fully to indemnify the Indemnified Party
in respect of all damages relating to the matter, the Indemnified Party may
assume its own defense, and the Indemnifying Party will be liable for all
reasonable costs and expenses paid or incurred in connection therewith and the
Indemnified Party may employ separate counsel, and the Indemnifying Party will
bear the expenses of such separate counsel, if in the written opinion of counsel
to the Indemnified Party use of counsel of the Indemnifying Party’s choice would
be expected to give rise to a conflict of interest.  Without the prior written
consent of the Indemnified Party, the Indemnifying Party will not enter into any
settlement of any Claim that would lead to loss, liability or create any
financial or other obligation on the part of any Indemnified Party for which
such Indemnified Party is not entitled to indemnification

 

15

--------------------------------------------------------------------------------


 

hereunder, or which provides for injunctive or other non-monetary relief
applicable to any Indemnified Party, or does not include an unconditional
release of all Indemnified Parties.

 

(c)           A failure to give timely notice or to include any specified
information in any notice as provided in Sections 24.13(a) or (b) will not
affect the rights or obligations of any party hereunder, except and only to the
extent that, as a result of such failure, any party that was entitled to receive
such notice was materially prejudiced as a result of such failure

 

(d)           Notwithstanding anything to the contrary contained herein,
Landlord and Tenant agree that, for the purposes of this section, in no event
shall the actions or omissions of Landlord pursuant to the Manufacturing
Services Agreement be deemed acts or omissions of Tenant.

 


24.14                   FORCE MAJEURE.  THE PARTIES SHALL BE EXCUSED FROM ANY
FAILURE TO PERFORM ANY OBLIGATION HEREUNDER TO THE EXTENT SUCH FAILURE IS CAUSED
BY A FORCE MAJEURE EVENT.  A FORCE MAJEURE EVENT SHALL OPERATE TO EXCUSE A
FAILURE TO PERFORM AN OBLIGATION HEREUNDER ONLY FOR THE PERIOD OF TIME DURING
WHICH THE FORCE MAJEURE EVENT RENDERS PERFORMANCE IMPOSSIBLE OR INFEASIBLE AND
ONLY IF THE PARTY ASSERTING FORCE MAJEURE AS AN EXCUSE FOR ITS FAILURE TO
PERFORM HAS PROVIDED WRITTEN NOTICE TO THE OTHER PARTY SPECIFYING THE OBLIGATION
TO BE EXCUSED AND DESCRIBING THE EVENTS OR CONDITIONS CONSTITUTING THE FORCE
MAJEURE EVENT.  AS USED HEREIN, “FORCE MAJEURE EVENT” MEANS THE OCCURRENCE OF AN
EVENT OR CIRCUMSTANCE BEYOND THE REASONABLE CONTROL OF THE PARTY FAILING TO
PERFORM, INCLUDING, WITHOUT LIMITATION, (A) EXPLOSIONS, FIRES, FLOOD,
EARTHQUAKES, CATASTROPHIC WEATHER CONDITIONS, OR OTHER ELEMENTS OF NATURE OR
ACTS OF GOD; (B) ACTS OF WAR (DECLARED OR UNDECLARED), ACTS OF TERRORISM,
INSURRECTION, RIOTS, CIVIL DISORDERS, REBELLION OR SABOTAGE; (C) ACTS OF
FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AUTHORITIES OR COURTS; (D) LABOR
DISPUTES, LOCKOUTS, STRIKES OR OTHER INDUSTRIAL ACTION, WHETHER DIRECT OR
INDIRECT AND WHETHER LAWFUL OR UNLAWFUL; (E) FAILURES OR FLUCTUATIONS IN
ELECTRICAL POWER OR TELECOMMUNICATIONS SERVICE OR EQUIPMENT; AND (F) DELAYS
CAUSED BY THE OTHER PARTY’S NONPERFORMANCE HEREUNDER.

 

Signature Page Follows

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed on the day and year first above written.

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ STEVEN R. APPLETON

 

 

Name: Steven R. Appleton

 

Title: Chief Executive Officer and President

 

 

 

 

 

IM FLASH TECHNOLOGIES, LLC

 

 

 

 

 

By:

/s/ DAVID A. BAGLEE

 

 

Name: David A. Baglee

 

Title: Authorized Officer

 

 

 

By:

/s/ RODNEY MORGAN

 

 

Name: Rodney Morgan

 

Title: Authorized Officer

 

 

THIS IS THE SIGNATURE PAGE FOR THE MTV LEASE AGREEMENT

ENTERED INTO BY AND BETWEEN MICRON TECHNOLOGY, INC. AND

IM FLASH TECHNOLOGIES, LLC

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description of Land

 

 

All of that certain lot, piece or parcel of land lying, being and situate in the
City of Manassas, Virginia, being more particularly described as follows:

 

Parcel “B”, consisting of 123.5353 acres, more or less, a Subdivision of the
Property of International Business Machines Corporation, as the same is shown on
a plat attached to the Deed of Subdivision recorded in Deed Book 2119 at page
1774 among the land records of Prince William County, Virginia.

 

LESS AND EXCEPT the “overhead industrial waste discharge lines” and associated
fixtures attached thereto, as shown on the plat dated December 13, 1995, made by
Ross, France & Ratliff, Ltd. entitled “Composite Plat Showing Overhead
Industrial Waste Discharge Lines Parcel B”, a copy of which plat is attached to
and recorded with a deed dated December 11, 1995 and recorded in Deed Book 2297
at page 1711, said plat recorded in Map Drawer 170 at page 121.

 

ALSO LESS AND EXCEPT 0.1190 acres, more or less, dedicated for public use for
street purposes and conveyed to the City of Manassas by Deed of Dedication and
Deed of Easement recorded in Deed Book 2333 at page 1035.

 

AND BEING a portion of the same property which was conveyed to Dominion
Semiconductor L.L.C., a Virginia limited liability company, by Special Warranty
Deed from Virginia LLC Holding, Inc., a Virginia corporation, dated February 5,
1996 and recorded February 7, 1996 in Deed Book 2309 at page 1638 in the Clerk’s
Office of the Circuit Court of Prince William County, Virginia.

 

TOGETHER WITH those certain permanent, non-exclusive easements for ingress and
egress over and across Parcel A, which parcel is shown on plat attached to Deed
of Subdivision recorded in Deed Book 2119 at page 1774, as more particularly set
forth in Reciprocal Ingress and Egress Access Easements and Agreement of
Indemnification by Dominion recorded in the aforesaid Clerk’s Office on December
26, 2001 as Instrument No. 200112260137848.

 

FURTHER TOGETHER WITH that certain permanent, non-exclusive domestic sanitary
sewer easement and right-of-way thereto across said Parcel A, as more
particularly set forth in Domestic Sanitary Sewer Easement recorded in the
aforesaid Clerk’s Office on December 26, 2001 as Instrument No. 200112260137840.

 

FURTHER TOGETHER WITH that certain permanent, non-exclusive sixty-five (65) ft.
wide easement and right-of-way for the transmission of domestic water supply,
fire system water supply and sanitary sewer flows by underground pipelines, and
the transmission of industrial chemicals and utility services by overhead
trestle over said Parcel A, as more particularly set forth in Building 130
Utility, Chemical Transmission and Access Easement and Agreement of

 

18

--------------------------------------------------------------------------------


 

Indemnification by Dominion recorded in the aforesaid Clerk’s Office on December
26, 2001 as Instrument No. 200112260137846.

 

FURTHER TOGETHER WITH that certain permanent, non-exclusive fire protection
water supply line and maintenance easement and right-of-way thereto across said
Parcel A as more particularly set forth in Fire Protection Water Supply Line and
Maintenance Easement recorded in the aforesaid Clerk’s Office on December 26,
2001 as Instrument No. 200112260137852.

 

FURTHER TOGETHER WITH that certain permanent, non-exclusive easement for ingress
and egress to and from the public road, i.e., Godwin Drive (Virginia State Route
661) over and across said Parcel A as more particularly set forth in Ingress and
Egress Access Easement recorded in the aforesaid Clerk’s Office on December 26,
2001 as Instrument No. 200112260137856.

 

BEING the same property conveyed to Micron Technology, Inc., a Delaware
corporation, by Special Warranty Deed from Dominion Semiconductor L.L.C., a
Virginia limited liability company, dated April 22, 2002 and recorded April 22,
2002 among the land records of Prince William County, Virginia as Instrument No.
200204220051249, recorded April 26, 2002 as Instrument No. 200204260053995.

 

19

--------------------------------------------------------------------------------


 

Exhibit B

 

Depiction of the Premises

 

[Picture Showing Premises]

 

20

--------------------------------------------------------------------------------


 

Exhibit C

 

Scope of Work

 

SCOPE

 

Estimated
Start

 

Estimated
Finish

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

21

--------------------------------------------------------------------------------


 

Exhibit D

 

Memorandum of Lease

 

When recorded, return to:

Jones Waldo Holbrook & McDonough, P.C.

170 S. Main Street, Suite 1500

Salt Lake City, Utah  84101-1622

Attn:  Glen D. Watkins

 

 

Space above for recorder’s use

 

DEED OF LEASE

 

This Deed of Lease is dated as of January 6, 2006, by and between IM Flash
Technologies, LLC, a Delaware limited liability company with an address at 1550
East 3400 North, Lehi, Utah 84043 (“Tenant”) and Micron Technology, Inc., a
Delaware corporation with an address at 8000 S. Federal Way, Mail Stop 1-507,
Boise, ID  83716 (“Landlord”).

 

1.   For and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration paid and exchanged between Landlord and Tenant, Landlord
has leased to Tenant and Tenant has leased from Landlord, a designated portion
(as shown on Exhibit A) of a certain building located at 9600 Godwin Drive,
Manassas, Virginia, 20110 (the “Building”), on property more particularly
described on Exhibit B attached hereto (the “Land”), pursuant to a certain MTV
Lease Agreement dated as of even date herewith between Landlord and Tenant (the
“Lease”).  Under the Lease and in accordance with its terms, Tenant has the
nonexclusive right to use the Common Areas (as defined therein) that are located
within the Building and on the Land.

 

2.   The term of the Lease commenced on the date hereof and expires, unless
sooner terminated as set forth in the Lease, on the tenth anniversary of the
date hereof; provided, however, that the term shall automatically extend for a
period coterminous with any Renewal Term as defined in that certain Operating
Agreement dated January 6, 2006 between Micron and Intel (the “Term”).

 

3.   Landlord and Tenant execute this Deed of Lease for purposes of recordation
and notice of the Lease and do not intend to change any provision of the Lease.

 

NOTE TO RECORDER:  THIS INSTRUMENT IS EXEMPT FROM THE STATE OF VIRGINIA
RECORDATION TAX (AS IMPOSED BY § 58.1-801 OF THE VIRGINIA CODE) PURSUANT TO
§ 58.1-811A(10) OF THE VIRGINIA CODE SINCE THIS INSTRUMENT EVIDENCES A
CONVEYANCE TO A LIMITED LIABILITY COMPANY WHERE THE

 

22

--------------------------------------------------------------------------------


 

GRANTOR (LANDLORD) IS ENTITLED TO RECEIVE NOT LESS THAN 50% OF THE PROFITS AND
SURPLUS OF SUCH LIMITED LIABILITY COMPANY.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Deed of Lease as of
the date first above written.

 

 

Micron Technology, Inc.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

IM Flash Technologies, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

) SS.

COUNTY OF

)

 

Acknowledged before me a Notary Public in and for the aforementioned County and
State this       day of January, 2006 by                                 the
                                of Micron Technology, Inc., a Delaware
corporation, on behalf of such corporation.

 

 

 

Notary Public

 

STATE OF

)

 

) SS.

COUNTY OF

)

 

Acknowledged before me a Notary Public in and for the aforementioned County and
State this       day of January, 2006 by                                 the
                                of IM Flash Technologies, LLC, a Delaware
limited liability company, on behalf of such company.

 

 

Notary Public

 

23

--------------------------------------------------------------------------------